Kane, J.
(concurring in part and dissenting in part). It is well settled that any claim for loss of consortium due to death must be founded in statutory authority (Liff v Schildkrout, 49 NY2d 622, 633; Young v Robertshaw Controls Co., 104 AD2d 84). I am *306unable to agree with the majority that the Legislature, by including the words “or otherwise” in the Dram Shop Act, intended to overrule the well-established common-law rule that would not allow recovery herein for loss of consortium (supra; see also, De Angelis v Lutheran Med. Center, 58 NY2d 1053). Such a result is in keeping with the fact that “the courts of this State have consistently honored [the] legislative policy of limitation on damages” (Liff v Schildkrout, supra, p 634). (Cf. Gabrielle v Craft, 75 AD2d 939; McNally v Addis, 65 Misc 2d 204, 223.)
Accordingly, I would grant partial summary judgment in favor of defendants with respect to plaintiff’s claims for loss of consortium.
Mahoney, P. J., Casey and Weiss, JJ., concur with Levine, J.; Kane, J., concurs in part and dissents in part in an opinion.
Order modified, on the law, without costs, by granting dismissal of so much of the complaint as claims recovery for noneconomic consortium damages and for negligently causing the death of Judy H. Valicenti, and, as so modified, affirmed.